Case: 14-11012      Document: 00513704950         Page: 1    Date Filed: 10/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                      No. 14-11012                                   FILED
                                                                               October 4, 2016

UNITED STATES OF AMERICA,                                                       Lyle W. Cayce
                                                                                     Clerk
                     Plaintiff - Appellee

v.

DARNELL CHRISTOPHER BRYANT,

                     Defendant - Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CR-235-1




 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before REAVLEY, DAVIS, and JONES, Circuit Judges.
PER CURIAM:*
       Darnell Bryant pled guilty to being a felon in possession of a firearm in
violation 18 U.S.C. § 922(g).       His presentence report recommended a base
offense level of 20 under § 2K2.1(a)(4)(A) of the Sentencing Guidelines, which
applies if “the defendant committed any part of the instant offense subsequent


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11012     Document: 00513704950      Page: 2    Date Filed: 10/04/2016



                                  No. 14-11012
to sustaining one felony conviction of . . . a crime of violence.” § U.S.S.G. 2K2.1.
The report based this recommendation on the fact that Bryant had previously
been convicted under Texas’s burglary of a habitation statute, Texas Penal
Code § 30.02(a), and Bryant had admitted to violating Texas Penal Code
§ 30.02(a)(1) and (a)(3) in his judicial confession. The report considered the
Texas burglary conviction a “crime of violence” under the Sentencing
Guidelines, and thus, the report, and ultimately the district court, determined
Bryant’s offense base offense level to be 20. For the first time on appeal, Bryant
asserts that his Texas burglary conviction was not a crime of violence under
§ 2K2.1(a)(4)(A). We find no error, plain or otherwise, and AFFIRM.
      Bryant’s failure to raise this issue in the district court limits review to
plain error. United States v. Chavez-Hernandez, 671 F.3d 494, 497 (5th Cir.
2012). “Plain error review requires four determinations: whether there was
error at all; whether it was plain or obvious; whether the defendant has been
substantially harmed by the error; and whether this court should exercise its
discretion to correct the error in order to prevent a manifest miscarriage of
justice.” Id.
      Bryant cannot satisfy this standard because, under United States v.
Conde-Castaneda, 753 F.3d 172, 176–77 (5th Cir. 2014) and our just-decided
companion case to Bryant’s, United States v. Uribe, No. 15-51223, (5th Cir.
2016), there was no error.      In Uribe, we revisited the holding in Conde-
Casteneda in light of the Supreme Court’s recent decision in Mathis v. United
States, 136 S. Ct. 2243 (2016), and affirmed that Texas Penal Code § 30.02(a)
is elements-based and divisible. Id. Under the modified categorical approach,
we determined that Uribe had confessed to and been convicted under
§ 30.02(a)(1), which matches the generic offense of burglary—a crime of
violence. United States v. Uribe, No. 15-51223, (5th Cir. 2016). Like Uribe,
Bryant confessed to violating § 30.02(a)(1) and (a)(3), and was convicted under
                                         2
    Case: 14-11012   Document: 00513704950    Page: 3   Date Filed: 10/04/2016



                               No. 14-11012
§ 30.02(a). Because 30.02(a)(1) is a “crime of violence” under the Sentencing
Guidelines, Bryant’s crime of violence enhancement was proper.
     Accordingly, the sentence is AFFIRMED




                                     3